                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


 RONALD COLLINS,                                 )
                                                 )
        Movant,                                  )
                                                 )        No. 2:19-cv-02266-TLP-tmp
 v.                                              )
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
        Respondent.                              )


                     ORDER ADDRESSING PRO SE MOTIONS
                AND DIRECTING THE UNITED STATES TO RESPOND


      Movant Ronald Collins (“Movant”) moves for a more definite statement from the Court

about this Court’s Order granting him an extension of time to file a memorandum of law in

support of his petition under 28 U.S.C. § 2255 (“§ 2255 Motion”). (See ECF Nos. 5 & 6.)

Movant specifically requests: (1) the status of his request for stay and abeyance of the § 2255

Motion; (2) clarification on the deadline for filing a supporting legal memorandum; and (3) that

the Court allow him an extension of 45 days from the date that the Supreme Court decides

United States v. Davis, No. 18-431, to file his memorandum. (ECF No. 6 at PageID 31–33.)

Petitioner further moves for the appointment of counsel. (ECF No. 8.) For the reasons below,

the Court DENIES AS MOOT Movant’s request for a more definite statement (ECF No. 6) and

DENIES the Motion to Appoint Counsel (ECF No. 8).
                                           ANALYSIS

I.    MOTION FOR A MORE DEFINITE STATEMENT, STAY, AND EXTESION OF
      TIME

      Movant’s § 2255 Motion, filed in April 2019, included a request for stay pending the

Supreme Court’s decision in Davis. (ECF No. 1 at PageID 9.) The Supreme Court decided

Davis in June 2019. The request for a stay remains pending.

      Along with the § 2255 Motion, he moved for an extension of time to file a memorandum

of authorities. (ECF No. 2.) The Court granted the request for an extension of time. (ECF No.

5.) Despite Movant’s contention that the Court gave no specific deadline in the Order, the

Order gave “[Movant] forty-five (45) days from the entry of this Order to file a supporting

memorandum.” (See ECF No. 6 at PageID 31-32; ECF No. 5 at PageID 29.) No further

clarification is required about the deadline for filing the supporting memorandum.

      Movant also “asks the Court to grant the stay and reserve his motion for extension of time

to file his memorandum of law” until after the Supreme Court decides Davis. (ECF No. 6 at

PageID 32–33.) He argues that this would benefit the Court and Government by avoiding

repetitive filings. (Id.) As stated, Davis has now been decided. What is more, Movant has now

supplemented his § 2255 Motion with his arguments based on the Davis decision. (ECF No. 7

at PageID 37–39.)

      So there is no longer a need for an extension of time to address Davis. The request for an

extension of time to file a supplement of authorities is thus DENIED AS MOOT. And

Movant’s renewed Motion for a More Definite Statement is DENIED AS MOOT.

II.   Motion to Appoint Counsel

      Movant also requests the appointment of counsel. (ECF No. 8.) “The decision to appoint

counsel for a federal habeas petitioner is within the discretion of the court and is required only


                                                 2
where the interests of justice or due process so require.” Mira v. Marshall, 806 F.2d 636, 638

(6th Cir. 1986). Appointment of counsel is mandatory only when an evidentiary hearing is

required. See § 2255 Rules, Rule 8(c) (“If an evidentiary hearing is warranted, the judge must

appoint an attorney to represent a moving party who qualifies to have counsel appointed under

18 U.S.C. § 3006A.”). Because an evidentiary hearing is unnecessary, Movant’s Motion for

Appointment of Counsel (ECF No. 8) is DENIED.

                GOVERNMENT’S RESPONSE TO THE § 2255 MOTION

      The Court ORDERS, under Rule 5(a) of the Rules Governing Section 2255 Proceedings

for the United States District Courts (“§ 2255 Rules”), the United States to respond to the §

2255 Motion, as amended by Petitioner’s Notice of Supplemental Supreme Court Authority (see

ECF No. 7), within twenty-eight (28) days from the date of entry of this Order.

      Under Rule 5(e), Movant may, if he chooses, submit a reply to Respondent’s answer or

response within twenty-eight (28) days of service. Movant may request an extension of time to

reply if his motion is filed on or before the due date of his response. The Court will address the

merits of Movant’s § 2255 Motion, or of any motion filed by Respondent, after the expiration of

Movant’s time to reply, as extended.

                                        CONCLUSION

      All in all, the COURT DENIES AS MOOT Movant’s request for an extension of time to

file a supplement of authorities and his renewed Motion for a More Definite Statement.

Movant’s Motion to Appoint Counsel is also DENIED. The Court further ORDERS

Respondent to respond to the § 2255 Motion.

      SO ORDERED, this 20th day of August, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE
                                                3
